DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
Claims 1, 2, 4-6, 8, 10, 11, 13-17, 21, and 23-26 are pending.
Claims 1, 2, 4-6, 8, 10, and 17 have been amended by Applicant.
Claims 1, 2, 4-6, 8, 10, 11, 13-17, 21, and 23-26 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections.

Rejections Withdrawn
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, are withdrawn.

The rejections under 35 U.S.C. 103(a) are withdrawn due to applicant providing evidence with the 9/28/22 Reply demonstrating talabostat administered in combination with a PD-1 axis antagonist to castration resistant prostate adenocarcinoma and castration resistant neuroendocrine prostate cancer patients resulted in degrees of efficacy and/or degrees of Severe Adverse Events (SAE) that some may consider unexpected/surprising.

New Rejections
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4, and 5 are rejected because step “(b)” of claim 1 recites “…in the biological sample received from the one or more prostate cancer patients….”  There is insufficient antecedent basis for “the biological sample received from the one or more prostate cancer patient” in the claims. However, in an effort to expedite prosecution, it is noted the following amendment to claim 1 would obviate this rejection: “…in the biological sample obtained from the one or more prostate cancer patients….”  

Claims 1, 2, 4, and 5 are rejected because step “(c)” of claim 1 recites “…identifying the prostate cancer patients having an amplification and/or expression level of DPP-8, DPP-9, FAP, and programmed death ligand-1 (PDL-1) or CD274, which exceeds a predetermined threshold level;….”  There is insufficient antecedent basis for “the prostate cancer patients having an amplification and/or expression level of DPP-8, DPP-9, FAP, and programmed death ligand-1 (PDL-1) or CD274, which exceeds a predetermined threshold level” in the claims. 

Claims 1, 2, 4, and 5 are rejected because step “(c)” of claim 1 recites “…wherein the method further comprises treating the castration-resistant adenocarcinoma or castration-resistant neuroendocrine prostate cancer by;….”  While the preamble of claim 1 refers to a treatment for castration-resistant adenocarcinoma or castration-resistant neuroendocrine prostate cancer, there is insufficient antecedent basis for “the castration-resistant adenocarcinoma or castration-resistant neuroendocrine prostate cancer” in the claims. 

Claims 1, 2, 4, and 5 are rejected because step “(c)” of claim 1 recites “…administering to said one or more identified eligible cancer patients a therapeutically effective….”  While the preamble of claim 1 refers to a method with an intention of identifying one or more eligible cancer patients, there is insufficient antecedent basis for “said one or more identified eligible cancer patients” in the claims. 

Claim 2 is rejected for reciting “…wherein the prostate cancer patient has….” Noting claim 1 makes reference to numerous prostate cancer patients, there is insufficient antecedent basis for “the prostate cancer patient” in claim 2.

Allowable Subject Matter
Claims 6, 8, 10, 11, 13-17, 21, and 23-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642